DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 15 June 2022, with respect to the indefiniteness rejection of claim 13 have been fully considered and are persuasive.  The rejection of 20 April 2022 has been withdrawn. 

Applicant's arguments filed with respect to the prior art rejection of claim 1 have been fully considered but they are not persuasive. Applicant argues that the assisted closing device of Barcikowski (DE-10155307-A1) only engages the rotary latch via a frictional connection between the coupling lug 5 and rotary latch 6, and thus does not describe the claim features of “the assisted closing device transmits a second assisted closing torque into the rotary latch by a form fitting connection between the assisted closing device and the rotary latch.” However, Barcikowski can be reasonably interpreted as teaching a lock in which the coupling lug 5 and rotary latch 6 (and therefore the assisted closing device and rotary latch) can engage via either a frictional or form fitting connection, depending on the engagement of tooth 16 and recess 17 (see claim 1 below). Thus the rejection of claim 1 is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barcikowski (DE-10155307-A1) in view of Topfer (US-20160003331-A1).

With regards to claim 1, Barcikowski discloses a lock for a motor vehicle (Abstract), the lock comprising: 
a locking mechanism having a rotary latch (1 Figure 1) and at least one pawl (14 Figure 1), 
an assisted closing device (8 Figure 1), and an electric drive (“motor”, Para 0012 Line 103).
Barcikowski does not disclose a torque converter, wherein a variable torque is adjustable in the assisted closing device by the torque converter.
However, Topfer discloses a similar vehicle latch with an electrically operated assisted closing function. Topfer’s latch includes a torque converter (10, 11 Figure 1A), wherein a variable torque is adjustable in the assisted closing device by the torque converter (Para 0034). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to replace the electric drive motor of Barcikowski with the motor (9 Figure 1A), torque converter, and connecting cable (5 Figure 1A) of Topfer to drive Barcikowski’s assisted closing device. One would have been motivated to add the torque converter to achieve a higher closing torque during the final closing sequence in order to overcome the increased resistance from a vehicle door seal.
Thus, Barcikowski in view of Topfer teaches a lock, wherein during a first assisted closing movement (Figure 1 [Wingdings font/0xE0] Figure 2, Para 0014 – Barcikowski) of the rotary latch (1 Figure 1), the assisted closing device (8 Figure 1) transmits a first assisted closing torque into the rotary latch by a frictional connection (between slidable surfaces 5 and 6, Figure 2 and Figure 5) between the assisted closing device and the rotary latch, and 
wherein during a second assisted closing movement (Figure 3 [Wingdings font/0xE0] Figure 4) of the rotary latch, the assisted closing device transmits a second assisted closing torque into the rotary latch by a form fitting connection (when tooth 16 enters recess 17 as in Figure 4, the frictional connection between surfaces 5 and 6 becomes a form fitting connection).

With regards to claim 3, Barcikowski in view of Topfer teaches the lock according to claim 1, 
further comprising a pull-handle (4 Figure 1 – Barcikowski), 
wherein the rotary latch has a pre-latching position (surface 12 contacting surface 15, similar to Figure 3) and a main latching position (surface 12 contacting surface 21, Figure 4), 
wherein the pull-handle can engage with the rotary latch (via surface 5 of the pull-handle and surface 6 of the rotary latch, Figures 3 and 4) when in the pre-latching position and when in the main latching position.

With regards to claim 4, Barcikowski in view of Topfer teaches the lock according to claim 1, 
wherein the assisted closing device (8 Figure 1 – Barcikowski) has a pull-handle (4 Figure 1) and the pull-handle can engage with the rotary latch (via surface 5 of the pull-handle and surface 6 of the rotary latch, Figures 3 and 4).

With regards to claim 5, Barcikowski in view of Topfer teaches the lock according to claim 1, 
wherein the assisted closing device (8 Figure 1 – Barcikowski) has a Bowden cable (5 Figure 1A – Topfer) and/or a transmission.

With regards to claim 6, Barcikowski in view of Topfer teaches the lock according to claim 5, 
wherein the frictional connection (between surfaces 5 and 6, Figure 1 – Barcikowski) is formed by the Bowden cable and/or by the transmission and/or by a pull-handle (4 Figure 1).

With regards to claim 7, Barcikowski in view of Topfer teaches the lock according to claim 1, 
wherein the assisted closing torque in the first assisted closing movement (Figure 1 [Wingdings font/0xE0] Figure 2 – Barcikowski) is less (due to rotation of the torque converter 10, 11 [Figure 1A, Para 0036] – Topfer) than the assisted closing torque in the second assisted closing movement (Figure 3 [Wingdings font/0xE0] Figure 4 – Barcikowski).

With regards to claim 8, Barcikowski in view of Topfer teaches the lock according to claim 7, 
wherein the first (Figure 1 [Wingdings font/0xE0] Figure 2 – Barcikowski) and second (Figure 3 [Wingdings font/0xE0] Figure 4) assisted closing movement is provided by the assisted closing device (8 Figure 1).
Barcikowski is silent on whether in the first assisted closing movement, the assisted closing force is 100 Newtons and in the second assisted closing movement, the assisted closing force is 500 Newtons.
However, In re Aller, (220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select latch components such that in the first assisted closing movement, the assisted closing force is 100 Newtons and in the second assisted closing movement, the assisted closing force is 500 Newtons. One would have been motivated to perform this experimentation to achieve an assisted closing device powerful enough to reliably latch the door without being unnecessarily dangerous to operate.

With regards to claim 9, Barcikowski in view of Topfer teaches the lock according to claim 1,
further comprising a striker (2 Figure 1 – Barcikowski), wherein an assisted closing movement (Figure 3 [Wingdings font/0xE0] Figure 4) of the rotary latch is transmitted (Para 0015) into the striker through the engagement of the rotary latch (1 Figure 1).

With regards to claim 10, Barcikowski in view of Topfer teaches the lock according to claim 1,
 further comprising a striker (2 Figure 1 – Barcikowski), wherein the first assisted closing movement (Figure 1 [Wingdings font/0xE0] Figure 2) occurs by engagement of the rotary latch (1 Figure 1) into the striker to a closing position (surface 12 contacting surface 15, similar to Figure 3).
Barcikowski is silent on whether in the closing position a gap of 4 mm exists between a door (“door” Para 0012) or flap to be closed and a chassis (“door frame” Para 0012) of the motor vehicle. 
However, In re Aller, (220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select latch components such that in the closing position a gap of 4 mm exists between a door or flap to be closed and a chassis of the motor vehicle. One would have been motivated to perform this experimentation to achieve a closing position of appropriate size to prevent any human body part from entering the space between the door and the chassis.

With regards to claim 17, Barcikowski in view of Topfer teaches the lock according to claim 1, 
wherein the assisted closing device (8 Figure 1 – Barcikowski) interacts directly with the locking mechanism (surface 6 of the rotary latch, Figure 1) or a retaining band.

With regards to claim 18, Barcikowski in view of Topfer teaches the lock according to claim 17, 
wherein the rotary latch (1 Figure 1 – Barcikowski) can be moved (Para 0015) by the assisted closing device (8 Figure 1).

Claim 11-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barcikowski in view of Topfer in further view of Koestler (WO-2007090389-A1).

With regards to claim 11, Barcikowski in view of Topfer teaches the lock according to claim 1,
further comprising at least one medium (“a sensor”, Para 0013 – Barcikowski) for detecting a position of a mobile part (pull handle 4, Para 0013) of the assisted closing device, wherein the at least one medium interacts with a control unit (in order to control the motor, Para 0013).
Barcikowski does not disclose a sensor for recording a position of the locking mechanism.
However, Koestler discloses a vehicle latch with an assisted closing function comprising a sensor (81 Figure 21) for recording a position of a rotary component (11 Figure 21), a control unit (“central control”, Para 0081) for the assisted closing device, and at least one medium for detecting a position of a mobile part of the assisted closing device, wherein the at least one medium interacts with the control unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the central control unit and second position sensor of Koestler to the latch mechanism of Barcikowski. One would have been motivated to add these components to improve the intelligent control of the assisted closing device.
Thus, Barcikowski in view of Topfer in further view of Koestler teaches a lock further comprising a sensor (81 Figure 21 – Koestler) for recording a position of the locking mechanism (rotary latch 1, Figure 1, Barcikowski), a control unit (“central control”, Para 0081 – Koestler) for the assisted closing device, and at least one medium (“a sensor”, Para 0013 – Barcikowski) for detecting a position of a mobile part (pull handle 4, Para 0013 – Barcikowski) of the assisted closing device, wherein the at least one medium interacts with the control unit (in order to control the motor, Para 0013 – Barcikowski).

With regards to claim 12, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 11, 
wherein the at least one medium (“a sensor”, Para 0013 – Barcikowski) is a sensor and/or a switching device.

With regards to claim 13, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 11. 
Barcikowski does not discloses that the at least one medium for detecting the position includes a sensor that interacts with the control unit by detecting a rise in current in the electric drive.
However, Koestler’s device includes a current detector (Para 0081) whereby “if such an increase in voltage, current or power consumption is detected, the drive can be switched off by a central control”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the current detector of Koestler to the at least one medium of Barcikowski. One would have been motivated to make this addition to add an additional safety feature preventing damage to the latch components or any foreign objects obstructing the assisted closing process.
Thus, Barcikowski in view of Topfer in further view of Koestler teaches a lock wherein the at least one medium includes a sensor (the current detector, Para 0081 – Koestler) for detecting the position that interacts with the control unit (“central control”, Para 0081 – Koestler) by detecting a rise in current in the electric drive (“motor”, Para 0012 Line 103 – Barcikowski), wherein the assisted closing process can be interrupted when the rise is detected (Para 0081 – Koestler).

With regards to claim 14, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 13, 
wherein the at least one medium (“a sensor”, Para 0013 – Barcikowski, and the current detector, Para 0081 – Koestler) for detecting the position can be used to monitor a gap (the current detector monitors the gap between the door and the vehicle chassis by determining whether there is a foreign object obstructing the closing process, Para 0081 – Koestler) when closing a moved component (“door” Para 0012 – Barcikowski).

With regards to claim 15, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 14, 
Wherein the interruption of the assisted closing process is controlled by the control unit (Para 0081 – Koestler).
Barcikowski in view of Topfer in further view of Koestler is silent on the size of the gap. 
However, In re Aller, (220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select latch components such that the gap is up to 6 mm. One would have been motivated to perform this experimentation to achieve a closing position of appropriate size to prevent any human body part from entering the space between the door and the chassis.

With regards to claim 16, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 14, 
wherein the moved component (“door” Para 0012 – Barcikowski) is a door, flap, cover and/or hood of the motor vehicle.

With regards to claim 19, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 11.
Barcikowski is silent on the position of the at least one medium.
However, In re Japikse, (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) held that a simple rearrangement of parts that does not modify the operation of the device involves on routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the at least one medium (“a sensor”, Para 0013 – Barcikowski) for detecting the position on the rotary latch (1 Figure 1 – Barcikowski). One would have been motivated to choose this location to minimize the distance between the sensor and the position sensed.

With regards to claim 20, Barcikowski in view of Topfer in further view of Koestler teaches the lock according to claim 11, 
wherein a variable assisted closing torque (10, 11 [Figure 1A, Para 0034] – Koestler) is provided (to the rotary latch 1, Figure 1 – Barcikowski) by the assisted closing device (8 Figure 1 – Barcikowski).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675